Citation Nr: 0425869	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  03-28 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for status post debridement 
of right scrotal abscess.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran & his wife


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from October 1981 to July 
1988.  The record also shows that he had 3 years and 10 
months of prior unspecified active service.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a November 2002 decision by the RO 
which, in part, denied service connection for the disability 
now at issue on appeal.  A videoconference hearing before the 
undersigned member of the Board was held in April 2004.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  A right scrotum abscess was not present in service or 
until many years after service, and there is no competent 
medical evidence that any current right scrotum disability is 
related to service.  


CONCLUSION OF LAW

The veteran does not have a right scrotum disability due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") noted that the 
Veterans Claims Assistance Act of 2000 (VCAA), now codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) provided, in part, for pre-initial-AOJ 
adjudication notice.  The Court also specifically recognized 
that where notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice specifically complying with sections 5103(a)/§ 3.159 
because an initial AOJ adjudication had already occurred.  

In this case, the notice and assistance provisions of the 
VCAA were provided to the veteran in June 2002, prior to the 
November 2002 adjudication of his claim, and he was provided 
with the law and regulations pertaining to VCAA in the May 
2003 Supplemental Statement of the Case.  Additionally, the 
veteran and his wife testified at a videoconference hearing 
before the undersigned member of the Board in April 2004.  
The veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  

Thus, the Board concludes that it may proceed, as specific 
notice as to which party could or should obtain which 
evidence has been provided.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The veteran has sufficient notice of 
the type of information needed to support his claim and the 
evidence necessary to complete the application.  Therefore, 
the Board finds that the duty to assist and notify as 
contemplated by applicable provisions, including the VCAA, 
has been satisfied.  Accordingly, appellate review may 
proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Factual Background

The service medical records show that in June 1980, the 
veteran was treated for scabies with K-well lotion.  Later 
records reveal that he seen at the emergency room at Rhein-
Main Air Force Hospital on November 12, 1983.  At that time, 
the veteran reported that he had been bitten in the groin 
area by a spider or an ant about 7 to 10 days earlier and 
that he had an itchy rash all over his body, which was worse 
at night.  On examination, there was no edematous lesion on 
the dorsum of the penis.  There were erythematous macules and 
linear lesions on his arms and trunk, but no finger web 
lesions.  The diagnosis was scabies, clinically.  The veteran 
was prescribed Kwell lotion and returned to duty.  

The service medical records show no further complaints, 
treatment, abnormalities, or diagnosis pertaining any skin 
abnormalities involving the veteran's scrotum or groin area 
during service.  On a Report of Medical History for 
separation from service in June 1988, the veteran 
specifically denied any skin problems, growths, or cysts.  On 
examination, the veteran's genitourinary system was normal 
and there were no skin abnormalities referable to the 
scrotum.  

VA outpatient records from 1993 to 2001 showed no complaints, 
treatment, or abnormalities referable to any skin growth or 
cyst of the scrotum.  

Medical records from a private community hospital showed that 
the veteran was seen at the emergency room on May 24, 1999 
complaining of painful, swollen scrotum for two days.  The 
veteran reported that he had a "calcium deposit" in his 
scrotum for years and that it had become swollen and inflamed 
the past two days.  On examination, the testes were descended 
with no swelling or tenderness.  The right side of the 
scrotum was swollen, red, and warm, and there was a 2-cm 
round indurated area.  The diagnosis was scrotum abscess.  
The veteran was prescribed antibiotics and discharged home.  

The veteran was seen at the hospital two days later because 
of increased swelling and pain in the scrotum.  Further 
examination revealed marked edema of the scrotal wall with 
hyperemia more pronounced on the right side with a 2-cm. 
fluctuant area covered with a dark brownish discoloration of 
the skin.  There were no abnormalities of the testes and no 
tenderness or masses of the epididymis.  The veteran was 
admitted and underwent incision and drainage of the scrotal 
abscess with debridement of gangrene from the right side of 
the scrotum.  There was markedly purulent fluid in the right 
tunica vaginalis sac which was adequately drained.  Multiple 
drains were left in the wound and the veteran was started on 
a broad spectrum of antibiotics.  Except for a low-grade 
temperature and slight edema of the left side of the scrotum, 
the veteran's post-operative course was uneventful.  The 
drains were removed on the third day, and he was discharged 
home on antibiotics.  The discharge diagnoses were Fournier's 
gangrene of the scrotum, large scrotal abscess, and pyocele 
of the right tunica vaginalis.  

A follow-up report in July 1999 showed a 12 x 6 mm area of 
granulation tissue with no discharge or indurations.  The 
remainder of the examination was essentially normal. The 
impression included granulating scrotal wound.  

In May 2003, the veteran's wife provided a notarized 
statement of her knowledge of the veteran's scrotum problem 
since service.  She included a letter that the veteran had 
written to her from Germany in 1983 regarding the problem he 
was having with his scrotum.  A copy of the veteran's letter 
was subsequently associated with the claims file at the 
videoconference hearing.  The letter, dated October 17, 1983, 
described the filthy barracks that the veteran was assigned 
to in Germany, and indicated that he was going to see the 
company commander and 1st Sergeant to talk about his 
"problem???"  

A letter from the veteran's service roommate in Germany, 
received in June 2004, was to the effect that he recalled 
that he was awakened one night by the veteran's yelling about 
having been bitten on one of his testes by some type of 
insect.  That the veteran sought medical attention and was 
told to let it run its course.  The veteran's testes were 
swollen and his pain was obvious.  He also indicated that the 
veteran became the object of many off colored jokes about his 
condition.  

At a videoconference hearing before the undersigned member of 
the Board in April 2004, the veteran reported that he went to 
the base hospital after being bitten by something while 
sleeping in the barracks one night.  When he went to see the 
doctor, his scrotum was swollen to twice its size (almost 
triple) and was dark blue or black.  The doctor told him not 
to worry and that the bite area was self-contained and would 
be absorbed by the body over time.  The doctor did not treat 
the bite or give him any antibiotics, and said to keep an eye 
on it and come back if it flared up.  The veteran said that 
he never sought any further treatment for during service.  
His wife testified that the veteran did not have the nodule 
on his testicles when he left for Germany, and that when she 
saw him four months later it was present and stayed with him 
until it ruptured in 1999.  The veteran testified that the 
nodule went from about the size of an olive down to the size 
of a pea over the years, until it spontaneously ruptured in 
1999.  

Service Connection - In General

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service, during a period other than war.  38 U.S.C.A. 
§§ 1131 (West 2002).  

Alternate methods are provided within this framework by which 
service connection may be granted.  For example, the 
chronicity provisions of 38 C.F.R. § 3.303(b) (2003) are 
applicable where evidence, regardless of its date, shows that 
a claimant had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).  

Analysis

In the instant case, the veteran contends, in essence, that 
he was bitten by some type of insect and developed a nodule 
on the right scrotum in service; that the nodule never 
completely resolved and ultimately ruptured many years after 
service requiring emergency surgery.  Although the veteran is 
competent to testify about visible symptoms he experienced in 
service, he is not a medical professional, and is not 
competent to offer an opinion as to the etiology of any 
current disability.  Savage, 10 Vet. App. at 495; see 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The service medical records show that the veteran was treated 
in November 1983 for an itchy rash primarily on his arms and 
torso.  At that time, he reported that he had been bitten by 
an insect in his groin area 7 to 10 days earlier.  Although 
he testified in April 2004, that his scrotum was swollen to 
at least twice its normal size and that his testes were dark 
blue or black when he was treated in service, no such 
symptoms were noted by the examining physician.  It is not 
unreasonable to expect that such symptoms would have been 
patently obvious to even the most inexperienced medical care 
provide.  Yet, the examiner did not identify any findings 
involving the veteran's scrotum.  The diagnosis at that time 
was scabies, and he was prescribed Kwell lotion and returned 
to duty.  

The veteran also testified that he was told to return if his 
symptoms worsened or flared-up, but said that it cleared up 
after several days and that he never required any further 
medical attention until 1999, nearly 11 years after his 
discharge from service.  The veteran testified that the 
nodule was initially about the size of an olive, but then 
went down to the size of a pea over time.  (T p.7).  He 
described the nodule as being "hideous-looking" and said 
that he noticed it every time he took a shower, so much so 
that he inquired about having it removed, but was told that 
it should be left alone.  Despite the repulsive nature of the 
nodule and his desire to have it removed, the veteran never 
mentioned the defect at the time of his separation 
examination in 1988 or when seen by VA beginning in 1993.  
Moreover, no pertinent abnormalities were noted on 
examination at the time of separation from service.  The 
first mention of any abnormality of the scrotum was in 1999, 
when the veteran was seen by a private doctor for pain and 
swelling in the scrotum.  

The veteran's description of the extent and severity of his 
symptoms in service, the absence of any objective findings, 
and his specific denial of any skin abnormalities, growths, 
or cysts at the time of his separation examination raises 
questions as to his reliability as an historian.  
Furthermore, the letter to his wife, which was offered to 
support his assertion that he had a "problem" with his 
scrotum in service was written on October 17, 1983, almost a 
month before he was seen by medical personnel, and more than 
two weeks prior to the reported insect bite.  Furthermore, 
the "problem was never identified in the letter and could 
refer to any number of concerns that the veteran may have had 
at that time.  Thus, the Board finds no probative value in 
the proffered evidence.  

Similarly, the letter from the veteran's family physician is 
of no probative value as it was based entirely on the 
veteran's self-described history which has not been confirmed 
by any objective evidence.  The Board is not bound to accept 
a diagnosis based solely on an unsubstantiated history as 
provided by the veteran.  Wood v. Derwinski, 1 Vet. App. 190 
(1990).  The family physician did not review the service 
medical records and offer his opinion based on inaccurate 
facts that the veteran had swelling in his scrotum which was 
attributed to a spider bite.  As discussed above, the service 
medical records do not reflect any swelling of the scrotum or 
any opinion relating any disability of the scrotum to an 
spider bite.  The Court has held that a post service 
reference to injuries sustained in service without a review 
of the service medical records is not competent medical 
evidence.  Grover v. West, 12 Vet. App. 109, 112 (1992); see 
also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (A medical 
opinion based on an inaccurate factual premise is not 
probative.)  

Finally, as to the letter from the veteran's service 
roommate, the Board concedes that he was awakened by the 
veteran's yelling and claiming to have been bitten by an 
insect.  This fact is not in dispute.  However, given the 
veteran's testimony that the roommate rolled over and told 
him to shut out the lights is in stark contrast to what the 
roommate claimed to have been witnessed and suggests 
embellishment of the facts.  Moreover, the roommate is not 
shown to have any particular medical expertise and, as a 
layperson, is not competent to offer an opinion as to such 
questions of medical diagnosis or causation as presented in 
this case.  See Espiritu v. Brown, 2 Vet. App. 492 (1992).  

Inasmuch as there is no evidence of an injury or disability 
of the scrotum in service or until many years after discharge 
from service, and no competent medical evidence relating any 
current disability to military service, the Board finds that 
there is no basis to grant service connection for status post 
debridement of right scrotal abscess.  Accordingly, the 
appeal is denied.  


ORDER

Service connection for status post debridement of right 
scrotal abscess is denied.  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



